Exhibit 10.1

SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT

effective as of January 31, 2015

among

Dune Energy, Inc.,

as Borrower,

Dune Properties, Inc.,

as Guarantor,

Dune Operating Company,

as Guarantor,

Bank of Montreal,

as Administrative Agent,

CIT Capital Securities LLC,

as Syndication Agent,

and

Lenders Party Hereto



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT

This SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT (this “Agreement”),
effective as of January 31, 2015, by and among DUNE ENERGY, INC., a Delaware
corporation (the “Borrower”); DUNE PROPERTIES, INC. (“DPI”) and DUNE OPERATING
COMPANY (“DOC”) (DOC and DPI, collectively, the “Guarantors”); certain of the
lenders (the “Lenders”) party to the Credit Agreement referred to below; and
BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement, dated as of December 22, 2011 (as
amended from time to time thereafter), and that certain Forbearance Agreement
and Fourth Amendment to Amended and Restated Credit Agreement, dated as of
September 30, 2014 (as amended from time to time thereafter, including, without
limitation, by that certain Amended and Restated Forbearance Agreement and Fifth
Amendment to the Amended and Restated Credit Agreement dated as of December 31,
2014, the “Forbearance Agreement”), and as may be further amended, supplemented,
modified or restated (all such documents collectively, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower has informed the Administrative Agent that it is continuing to
negotiate the terms and conditions of the transaction contemplated by that
certain Agreement and Plan of Merger, dated as of September 17, 2014 (such
agreement as modified and in effect on the date hereof and together with all
exhibits and schedules thereto, the “Merger Agreement”), among EOS Petro, Inc.
(“EOS Parent”), a Nevada Corporation, Eos Merger Sub, Inc. (“EOS Merger Sub”), a
Delaware corporation and the Borrower, pursuant to which (a) LowCal Industries,
LLC, individually or collectively with one or more of its affiliates
(collectively, “LowCal”), an investor, shall provide funds on terms and
conditions mutually satisfactory to LowCal and the parties to the Merger
Agreement, the proceeds of which shall be used to, among other things, acquire
and otherwise pay to the Lenders an amount equal to all Secured Obligations and
any other indebtedness owed under the Credit Agreement in return for assignment
of Lenders’ rights, obligations, collateral and security under the Credit
Agreement, with the closing of such transactions currently contemplated to be
consummated on or before February 25, 2015.

C. The Borrower has informed the Administrative Agent in a Compliance
Certificate delivered by the Borrower on August 14, 2014 that it did not comply
with the minimum ratio of Total Debt to EBITDAX requirement set forth in
Section 9.01(a) and an Event of Default has occurred and is continuing as of
June 30, 2014 under Section 10.01(d) with respect thereto (the “Total Debt to
EBITDAX Covenant Default”).

D. The Borrower has informed the Administrative Agent in a Compliance
Certificate delivered by the Borrower on November 14, 2014 that a Total Debt to
EBITDAX Covenant Default occurred and is continuing as of September 30, 2014,
and that the Borrower also did not



--------------------------------------------------------------------------------

comply with the minimum Current Ratio of total current assets to total current
liabilities requirement as set forth in Section 9.01(b) and an Event of Default
would have occurred and is continuing as of September 30, 2014 under
Section 10.01(d) with respect thereto (the “Current Ratio Covenant Default”)
and, together with the Total Debt to EBITDAX Covenant Defaults, the “Subject
Defaults”).

E. The Borrower has requested and the Lenders have agreed to provide an
extension of the forbearance for the Subject Defaults, subject to the conditions
and covenants set forth herein, until February 25, 2015.

F. Now, therefore, to induce the Administrative Agent and the Lenders party
hereto to enter into this Agreement extending the forbearance period and in
consideration of the premises and the mutual covenants herein contained, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Agreement. Unless otherwise indicated, all section references in
this Agreement refer to sections of the Credit Agreement. For purposes of this
Agreement, the following capitalized term shall have the following meaning:

“Forbearance Period” means the period commencing on or about September 30, 2014
and ending on the Business Day immediately following the earliest of (a) the
Business Day immediately following the occurrence of any other Default or Event
of Default (other than the Subject Defaults), (b) the occurrence of any
modification, amendment or express waiver or consent to the Merger Agreement
that, as a result thereof, would not pay in full all obligations owed and owing
to the Lenders under the Credit Agreement and the Loan Documents, without the
prior written consent of the Lenders, and (c) February 25, 2015.

Section 2. Forbearance.

(a) The Borrower acknowledges and agrees that it is in Default under the Credit
Agreement as a result of the Subject Defaults, (ii) the Commitments have been
extended through the Forbearance Period, and (iii) without this amendment of the
Forbearance Agreement, the Administrative Agent and the Lenders, in accordance
with, and subject to, the terms of the Credit Agreement and the other Loan
Documents have the right to accelerate the Loans outstanding (if necessary) and
exercise all remedies, including, but without limitation, make demands upon the
Borrower and the Guarantors for the payment in full of the Secured Obligations
as a result of the Subject Defaults.

(b) During the Forbearance Period, in reliance upon the acknowledgments and
agreements of the Borrower contained in this Agreement, and subject to the terms
and conditions of this Agreement, the Administrative Agent and the Lenders agree
to forbear from exercising any of their rights and remedies under the Loan
Documents and any applicable law in respect of, or arising out of, the Subject
Defaults.

 

2



--------------------------------------------------------------------------------

(c) Upon expiration or termination of the Forbearance Period, the agreement of
the Administrative Agent and Lenders to forbear from exercising any of their
rights and remedies under the Loan Documents and applicable law in respect of,
or arising out of, the Subject Defaults shall automatically and without further
action or notice terminate and be of no force and effect, it being expressly
agreed that the effect of such termination will be that the Administrative Agent
and the Lenders may exercise any or all of their rights and remedies with
respect to the Subject Defaults under the Loan Documents and applicable law
immediately, including, but not limited to, the acceleration of the Loans in
accordance with the terms of the Loan Documents (if necessary) and the taking of
enforcement action against the Collateral (as defined in the applicable Security
Instruments), in any case without any further notice, passage of time or
forbearance of any kind except as otherwise expressly required by the terms of
the Loan Documents and, unless waived, applicable law. For the avoidance of
doubt, nothing contained in this Agreement shall prejudice any rights or
remedies that the Administrative Agent or any of the Lenders may have to
exercise any rights and remedies during the Forbearance Period with respect to
any Defaults or Event of Default (whether now existing or hereafter occurring)
other than with respect to the Subject Defaults. For further avoidance of doubt,
the Lenders party hereto hereby direct the Administrative Agent to act or not
act, as the case may be, so as to carry out the terms and provisions hereof.

Section 3. Retention of Financial Advisor by Administrative Agent on Behalf of
Lenders. The Administrative Agent may retain a financial advisory firm
acceptable to the Administrative Agent in its sole and absolute discretion
commencing at some point during the Forbearance Period, and, as also reflected
in Section 12.03(a), such fees, costs and expenses of the financial advisory
firm retained by the Administrative Agent and Lenders shall be paid by the
Borrower. Moreover, the Borrower and its retained financial advisors shall
reasonably cooperate with the financial advisory firm retained by the
Administrative Agent by sharing information and making information about the
Borrower and the Guarantors available to the financial advisory firm and its
representatives reasonably promptly, including without limitation allowing the
financial advisory firm to have access to all information that is available or
access that is granted to the Administrative Agent and Lenders pursuant to the
terms and covenants of the Credit Agreement.

Section 4. Commitments. Notwithstanding the Maturity Date under the Credit
Agreement or any language in Section 2.06 to the contrary, the Borrower, the
Administrative Agent and each of the Lenders acknowledges and agrees that the
Commitments under the Credit Agreement terminate upon termination of the
Forbearance Period, and any and all Commitments of the Lenders under the Credit
Agreement shall be irrevocably terminated in full as of such date. Borrower, the
Administrative Agent and each of the Lenders hereby waive any notice
requirements (if any) related to the termination of the Commitments under the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

Section 5. Conditions Precedent. This Agreement shall become effective on the
date (such date, the “Effective Date”), when each of the following conditions is
satisfied (or waived):

5.1 The Administrative Agent shall have received from the Lenders, the
Administrative Agent, each Guarantor and the Borrower, counterparts (in such
number as may be requested by the Administrative Agent) of this Agreement signed
on behalf of such Person.

5.2 The Administrative Agent and the Lenders shall have received all fees and
other expenses due and payable on or prior to the date hereof, including to the
extent invoiced, reimbursement obligations or payment of all documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement, including without limitation the fees and expenses of the
Administrative Agent’s legal counsel.

5.3 The Administrative Agent shall have received fully executed depository
account control agreements (“DACAs”) by all parties thereto.

5.4 No Default or Event of Default (except for the Subject Defaults) shall have
occurred and be continuing as of the date hereof, after giving effect to the
terms of this Agreement.

5.5 The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Agreement to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended, together
with all mortgages and security interests granted to the Lenders and the
Administrative Agent, shall remain in full force and effect following the
effectiveness of this Agreement.

6.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations, and acknowledges its continued
liability, under each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, included
as may be amended hereby, and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Agreement:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except
(A) the representation and warranty in Section 7.07(c) and (B) those

 

4



--------------------------------------------------------------------------------

which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and

(ii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

6.3 Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Agreement, together with its fully executed signature pages, by
facsimile transmission or electronic transmission in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

6.4 NO ORAL AGREEMENT. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. SECTION 12.09 OF THE CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE
INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY HERETO.

6.6 Payment of Expenses. The Borrower and Guarantors agree to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Agreement, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Non-Waiver. Except as explicitly set forth in this Agreement, the execution,
delivery, performance and effectiveness of this Agreement shall not operate nor
be deemed to be nor construed as a waiver (a) of any right, power or remedy of
the Administrative Agent or any of the Lenders under the Credit Agreement or any
other Loan Document or (b) of any other term, provision, representation,
warranty or covenant contained in the Credit Agreement, any other Loan Documents
or any other instruments or documents executed in connection therewith. Further,
none of the provisions of this Agreement shall constitute, be deemed to be or
construed

 

5



--------------------------------------------------------------------------------

as, a waiver of any Default or Event of Default under the Credit Agreement or
any other Loan Document, as amended by this Agreement. Any existing Default or
Event of Default (including, without limitation, the Subject Defaults), if any,
shall continue and shall not be deemed waived or cured in any way by the
execution of this Agreement.

6.9 RELEASE. IN CONSIDERATION OF THIS AGREEMENT AND, SUBJECT TO THE CONDITIONS
STATED HEREIN, THE BORROWER AND THE GUARANTORS HEREBY RELEASE, ACQUIT, FOREVER
DISCHARGE, AND COVENANT NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS,
LIABILITIES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN
DOCUMENTS AND THE SECURED SWAP AGREEMENTS AND ACTIONS, CAUSES OF ACTION OR
CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED BY BORROWER OR THE GUARANTORS, WHICH BORROWER, THE
GUARANTORS OR ANY OF THEIR SUBSIDIARIES MAY HAVE OR WHICH MAY HEREAFTER ACCRUE
RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE DATE OF THIS AGREEMENT
AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT, WHICH RELATE TO,
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, TO THE CREDIT AGREEMENT, ANY NOTE,
ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT, THE SECURED SWAP AGREEMENTS OR
THE TRANSACTIONS EVIDENCED THEREBY, AND THE MERGER TRANSACTION, INCLUDING,
WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY NOTES, THE
NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE MORTGAGES OR THE OTHER LOAN
DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION, ENFORCEMENT OR
SERVICING THEREOF.

6.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

6.11 Loan Document. This Agreement is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and shall be effective as of the date first written above.

 

BORROWER:     DUNE ENERGY, INC.     By:  

/s/ James A. Watt

    Name:   James A. Watt     Title:   President & Chief Executive Officer
GUARANTORS:     DUNE OPERATING COMPANY     By:  

/s/ James A. Watt

    Name:   James A. Watt     Title:   President     DUNE PROPERTIES, INC.    
By:  

/s/ James A. Watt

    Name:   James A. Watt     Title:   President

[Signature Page Dune – Second Amended and Restated Forbearance Agreement.]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative Agent and a Lender By:  

/s/ Stephanie Slavkin

  Name:   Stephanie Slavkin   Title:   Managing Director

[Signature Page Dune – Second Amended and Restated Forbearance Agreement.]



--------------------------------------------------------------------------------

CIT BANK, as a Lender By:  

/s/ John Feeley

  Name:   John Feeley   Title:   Director

[Signature Page Dune – Second Amended and Restated Forbearance Agreement.]